 Case: 2:20-cv-03067-SDM-CMV Doc #: 4 Filed: 07/17/20 Page: 1 of 1 PAGEID #: 38




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

Gerald Thompson,                               :       Case No. 2:20-cv-3067

       Plaintiff,
                                                       Judge Sarah D. Morrison
       v.                                              Magistrate Judge Chelsey M. Vascura

Travis Tackett,                                :

       Defendant.

                                               ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on June 29, 2020. (ECF No. 3.) The time for filing objections has

passed, and no objections have been filed. Therefore, the Court ADOPTS the Report and

Recommendation. For the reasons set forth in the Report and Recommendation, the Court

ORDERS that Plaintiff pay the full $400 filing fee within thirty days should he wish to proceed

with his claims. Failure to pay the full fee within thirty days will result in the dismissal of this

action. The Court CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of this order

would not be taken in good faith.

       IT IS SO ORDERED.


                                                       /s/ Sarah D. Morrison
                                                       SARAH D. MORRISON
                                                       UNITED STATES DISTRICT JUDGE
